                  Case 21-10474-MFW             Doc 594       Filed 07/15/21        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:                                                    Chapter 11

    ALAMO DRAFTHOUSE CINEMAS                                   Case No. 21-10474 (MFW)
    HOLDINGS, LLC, et al.,
                                                              (Jointly Administered)
                                     Debtors.1
                                                              Re: Docket Nos. 290, 523

ORDER AUTHORIZING RETENTION OF DUNDON ADVISERS LLC AS FINANCIAL
  ADVISER FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS

             Upon the application (the “Application”) of the Official Committee of Unsecured

Creditors (the “Committee”) of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”), for entry of an order pursuant to sections 328(a) and 1103 of title 11

of the United States Code (the “Bankruptcy Code”), authorizing the Committee to retain Dundon

Advisers LLC, together with its wholly-owned subsidiaries (“Dundon”), as financial adviser; and

upon reviewing and considering the Application and the Declaration of Peter Hurwitz (the

“Hurwitz Declaration”); and it appearing that the Court has jurisdiction over the Application

pursuant to 28 U.S.C. § 1334; and this being a core proceeding pursuant to 28 U.S.C. §

157(b)(2)(A); and due and adequate notice of the Application having been given; and it appearing



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717); Alamo
Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd. (7227);
Alamo South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC (5979);
Alamo DH Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284); Alamo Ritz,
LLC (9465); Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC (6092); Alamo
Mainstreet, LLC (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo Satown, LLC (6197);
Alamo Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC (4931); Alamo Park
North, LLC (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo Slaughter Lane GP, LLC
(6968); Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537); Alamo Cinema Group I, LP
(9656); Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo Aspen Grove, LLC (7786);
Alamo Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the Debtors’ service address is: 3908
Avenue B, Austin, Texas 78751.



DOCS_DE:233598.3 03051/002
                Case 21-10474-MFW          Doc 594     Filed 07/15/21     Page 2 of 3




that no other or further notice need be given; and this Court having determined that based upon

the representations in the Application and the Hurwitz Declaration, Dundon represents no interests

adverse to the Debtors’ estates or their creditors, Dundon is a disinterested person under section

101(14) of the Bankruptcy Code, and Dundon’s employment is in the best interests of the Debtors’

estates and creditors; and after due deliberation and sufficient cause appearing therefor; IT IS

HEREBY ORDERED THAT:

         1.        The Application shall be, and hereby is, granted and approved as set forth herein.

         2.        In accordance with section 1103 of the Bankruptcy Code, the Committee is

authorized to employ and retain Dundon, effective as of March 19, 2021, as its financial advisor

on the terms set forth in the Application.

         3.      Dundon shall be compensated in accordance with the procedures set forth in

sections 330 and 331 of the Bankruptcy Code and such Bankruptcy Rules and Local Bankruptcy

Rules for the United States Bankruptcy Court for the District of Delaware (“Bankruptcy Local

Rules”), as may then be applicable, from time to time, and such procedures as may be fixed by

order of this Court.

         4.      Dundon shall comply in all respects with the fee and expense guidelines set forth

in the Bankruptcy Local Rules, including Bankruptcy Local Rule 2016-1.

         5.      Dundon is entitled to reimbursement of actual and necessary expenses, including

legal fees related to this Application and future fee applications as approved by the Court.

Notwithstanding anything to the contrary in the Application or engagement letter, Dundon shall

not seek reimbursement of any fees incurred defending any of Dundon’s fee applications in these

cases.

         6.      The Committee and Dundon are authorized to take all actions necessary to




DOCS_DE:233598.3 03051/002
                Case 21-10474-MFW          Doc 594      Filed 07/15/21     Page 3 of 3




effectuate the relief granted pursuant to this Order in accordance with the Application.

        7.       Notice of the Application as provided therein is deemed to be good and sufficient

notice of such Application, and the requirements of the Bankruptcy Local Rules are satisfied by

the contents of the Application.

        8.       Notwithstanding any Bankruptcy Rule to the contrary, this Order shall be

immediately effective and enforceable upon its entry.

        9.       This Court shall retain jurisdiction with respect to all matters arising or related to

the implementation of this Order.




Dated: July 15th, 2021                               MARY F. WALRATH
Wilmington, Delaware                                 UNITED STATES BANKRUPTCY JUDGE


DOCS_DE:233598.3 03051/002
